The Court
held that the cause could not be heard upon any statement of facts not in issue, and that until the default should be set aside no such issue could be framed.
Held also, that inasmuch as the stipulation was only admissible as eyidence upon a proper issue, the entry of default by respondent on failure of the prosecution to take issue on his plea, might operate as a withdrawal of it, and the subsequent signature of the Attorney General could not of itself operate to open the case, or to hold respondent to the agreement.